Citation Nr: 1200720	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability to include degenerative joint disease (DJD).

2.  Entitlement to an increased rating for right knee disability characterized, as residuals of stress fracture of the proximal tibia with degenerative arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to February 1988.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The veteran testified before the undersigned Acting Veterans Law Judge in August 2009.  A transcript of the hearing is associated with the claims file.

This case was previously remanded, in October 2009.  VA attempted to comply with the directions of the remand, but for reasons discussed below, was unable to do so.  Notwithstanding, the Board finds that this does not constitute a failure on the part of VA such that further remand would be required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The claim is now again before the Board.


FINDINGS OF FACT

1.  The Veteran failed, without good cause or adequate reason, to report for VA examination in January 2010, which was scheduled to obtain an opinion as to the etiology of her claimed left knee disability.

2.  The evidence of record, including VA examinations conducted in December 2005 and January 2008, does not show that the left knee disorder, to include DJD, is etiologically related or due to injury or disease during active military service, nor that it may it be presumed to be; or that it is etiologically related or due to an injury sustained during inactive duty; or that it is in any way etiologically related to the Veteran's service connected disabilities, including the service-connected right knee disability.

3.  The Veteran failed, without good cause or adequate reason, to report for VA examination in January 2010, which was scheduled to assed her service-connected right knee disability characterized as residuals of stress fracture of the proximal tibia with degenerative arthritis.

4.  The only VA examinations of record for this time period, dated in December 2005 and January 2008, show that the service connected right knee disability is manifested by no more than mild instability evidenced by the need for a brace.

5.  The only VA examinations of record for this time period, dated in December 2005 and January 2008, show that the service connected residuals of stress fracture of the proximal tibia with degenerative arthritis are manifested by range of motion at zero to 45 degrees at its most limited with pain and painful motion, weakness, and clinical findings of mild DJD and mild patellofemoral degenerative changes.  There are no medical findings of effusion, dislocated semilunar cartilage, symptomatic removal of cartilage, malunion or nonunion of the tibia and fibula, or of genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee disability to include DJD are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2011).

2.  The criteria for an evaluation greater than 10 percent for right knee instability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for a separate, compensable evaluation of 10 percent and no greater for residuals of stress fracture of the proximal tibia with degenerative arthritis with limitation of flexion are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.71a, Diagnostic Codes 5010, 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA does not require VA assistance to a claimant where further assistance would not aid in substantiating a claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Prior to initial adjudication of the Veteran's claim, she was sent a letter dated in December 2005 that misidentified both issues as involving service connection for knee disabilities.  However, this letter did satisfy the duty to notify provisions regarding her claim for service connection for a left knee disability.  Notwithstanding, the letter provided her an opportunity to submit any evidence pertinent to her claim.  Information concerning how disability evaluations and effective dates were assigned, including that complying with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (discussing notification requirements specific to increased compensation claims), was not sent.  However, neither the Veteran nor her representative have claimed the lack of such notice has been prejudicial in this case and, for that reason and others articulated below, the Board determines it may proceed in this case.  

The Veteran underwent VA examinations in December 2005 and January 2008.  However, for reasons that will be explained below, these examinations are deficient and the Board remanded the claims in October 2009 in part for additional examination to cure these defects.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the RO scheduled VA examination in January 2010.  However, the Veteran failed to report.  In April 2010, the RO sent a letter explaining that the Board required further VA examination to determine the current level of right knee disability and to determine whether any left knee disability was etiologically related to her active military service or her service-connected right knee disability.  The Veteran responded the same month by letter stating that she did not wish to undergo further clinical tests.  Neither the Veteran nor her representative has presented either good cause or an adequate reason for her failure to report for this examination.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran does not argue that she did not receive notice of the VA examination, rather, she stated in April 2010 that she did not wish to undergo further tests.  Additional correspondence between the RO and the Veteran reflect that the RO was able to successfully contact her and the Veteran was responsive.  VA treatment records show that the clinic maintained contact with her through March 2010, when a phone triage note reflects that she reported severe pain in her left shoulder and neck.  She had an appointment for later that month but couldn't wait and was advised to report to the urgent clinic as a walk in.  In October 2010, the clinic again contacted her for assistance in scheduling a follow-up appointment.  The Veteran responded that she had a private health care provided and was not interested in further appointments.  However, she would call if she needed to.

By failing to report for VA examination to cure defects in the December 2005 and January 2008 VA examinations, without good cause or adequate reason, the Veteran denied VA the opportunity to obtain information that could have substantiated her claims.  See 38 C.F.R. § 3.655.

The Board observes that the VA's duty to assist the Veteran in the development of her claim is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  If a veteran wants help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  See also 38 C.F.R. § 3.655.  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

38 C.F.R. § 3.655(b).

Given the Veteran's assertion that she does not wish to appear for further clinical testing, the Board determines it would not be productive to return the claims file for another VA examination.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case because such adherence would impose additional burdens on the VA with no benefit flowing to the Veteran).  Accordingly, the claims for service connection for a left knee condition and for increased evaluation for a right knee disability shall be adjudicated and evaluated based on the December 2005 and January 2008 VA examination findings.  Id.

SSA records, and private and VA treatment records have been obtained.  The October 2009 Remand also directed that a search for additional service treatment records, to include reserve records, be made.  VA attempted to obtain the required records, verifying the Veteran's service with the Defense Finance Accounting System (DFAS).  Some additional service treatment records were received in December 2009, but they were not complete.  Further records could not be found and in September 2010, a formal finding of unavailability was made.  The Veteran was notified in October 2010 and asked to submit any additional information she may have to substantiate her claim.  She responded in the same month that she did not know what the acronym "STR" referred to, but that her disabilities originated from active duty.  

There is no indication of any other evidence of which VA is aware that has not been obtained.  There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and neither the Veteran nor her representative has argued otherwise.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis/degenerative joint disease to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

The Veteran claims service connection for a left knee disability.  In her August 2009 testimony, she argued that she injured her left knee at the same time she injured her right knee during active service, but that the right knee got more attention as that injury was more serious.  She averred that she was on profile for both knee conditions, and that both knees were symptomatic continuously from her discharge from active service to the present.  She testified that she received treatment for both knees while on reserve duty, and that she maintained a profile for both knees while on reserve duty.  Upon further questioning by the Acting Veterans Law Judge, she confirmed that she felt that her left knee was worsened by her service-connected right knee condition.

VA examination conducted in December 2005 shows left knee diagnoses of mild DJD and left medial meniscus tear with degenerative meniscal changes.  

The Veteran's report of medical examination at entrance to active service, dated in June 1975, shows no diagnoses, defects, abnormalities or other findings concerning her left knee.  Service treatment records show treatment for right knee pain in 1983 with findings of sprain.  The injury was ultimately diagnosed as stress fracture of the proximal right tibia.  She was placed on a profile.  In 1987, she again complained of pain in the right knee.  X-rays showed findings consistent with a history of old stress fracture in the right knee, right tibia and fibula.  She was again placed on profiles.  The profiles did not always identify which knee was indicated; however, treatment entries showed complaints of and treatment for the right knee only.  Periodic examinations dated in April 1977, November 1982, and April 1987 show that she was followed for a right knee condition in April 1987, but no left knee complaints or diagnoses, defects, abnormalities or other findings were noted.

Additional service treatment records received from her reserve service show, in a June 1993 report of medical history and medical examination that she was rated as at 10 percent for her right knee due to poor repair of stress fracture of the right knee cap.  However, there are no notations of complaints or treatment for the left knee, or of any left knee diagnosis, defect, abnormality or any other findings. 

Postservice, private and VA treatment records do not reflect a left knee disability until January 1998, when VA treatment records show a notation of a history of DJD in knees (plural).  A March 1998 rheumatology consultation entry shows an impression of likely osteoarthritis.  Thereafter, VA treatment records from 1998 through 2009 show continued complaints of and treatment for joint pain, including the left knee.  Results of magnetic resonance imaging (MRI) in November 2005 reflect findings of left knee effusion, superior patellar enthesophytes with mild quadriceps tendonopathy, pes anserinus sprain, medial patellar retinaculum laxity grade I sprain of medial collateral ligament, mild degenerative changes in the lateral and patellofemoral compartments, and a small radial tear of the medial meniscus body.

VA examinations in January 1989 and February 1995, reflect no complaints, or findings, of left knee symptomatology or disability.  In a hearing before a hearing officer at the local RO in October 1989 the Veteran discussed symptoms of her right knee disability, but did not identify any problems with her left knee.  In fact, it is not until March 1998 that the Veteran filed a claim that could be construed as involving the left knee.  In March and May 1998, the Veteran filed claims for joint pains, which the RO adjudicated as a claim for service connection for lupus.  In November 1998, the Veteran clarified that she had intended to claim an increased evaluation for her right knee, but also stated that she had rheumatoid arthritis related to the stress fractures of her right knee.  

Notwithstanding, the medical evidence does not show that the left knee disability is in any way related to the Veteran's active or inactive service, or to her other service-connected disabilities, including her service-connected right knee disability.

The December 2005 VA examiner stated that the Veteran's onset of left knee pain was about six months to a year prior to the examination, and opined that there was no causal relationship between the service-connected right knee disability and the left knee disability.  However, the examiner offered no rationale for his opinion and stated that the claims file had not been reviewed.

The January 2008 VA examination report shows reported and observed left knee symptoms but offers no left knee diagnosis or opinion concerning the etiology of any left knee disability.

As above noted, the December 2005 and January 2008 VA examination reports were determined to be inadequate.  See Barr, and Nieves-Rodriguez, supra.  The Board remanded the claim in October 2009 for additional VA examination to ascertain the etiology of any left knee disability. The Veteran failed to report for the scheduled VA examination in January 2010.  As mentioned previously, the Veteran has not presented good cause for her failure to report for the scheduled examination and, moreover, stated she did not wish to report for further clinical testing.  Her failure to report for VA examination denied VA crucial evidence that could have support her claim.  The claim will therefore be decided on the evidence of record.  See 38 C.F.R. § 3.655.

In addition, the Veteran had testified in August 2009 that she had received treatment for her left knee disorder both during active service and while in the reserves, and that while in the reserves, she had profiles for both her knee disabilities.  The Board thus also directed VA in October 2009 to obtain additional service treatment records, to include the reserve records.  VA received partial service treatment records from the Veteran's reserve service, but was unable to obtain further records.  The Veteran was informed of the inability to obtain further service treatment records and given the opportunity to submit additional information.  She responded that her disabilities were due to her active service.  

The Veteran is again reminded the duty to assist is not a one-way street.  See Olsen, supra.  See also Wood, supra.

In addition, VA obtained service personnel records and records from DFAS which corroborate the Veteran's testimony that she served on inactive and active duty following her discharge from active service in 1988.  Specifically, following her discharge from active service in 1988, point capture sheets reflect that she accrued between 12 and 31 active duty points per year until the year ending February 1997.  After this, point capture sheets reflect that she earned no further active duty points until she was discharged from reserve service in 1999.  

VA also obtained  SSA records and VA treatment records dated from 2007 through 2010.  SSA records show the Veteran was found disabled due to a primary diagnosis of discogenic and degenerative disorders of the back and a secondary diagnosis of affective or mood disorders.  VA treatment records show continued treatment for right and left knee complaints.  

However, the totality of the record contains no opinions or findings tending to show that the diagnosed left knee disability is the result of injury or disease during active service or of injury during inactive service, or that it is the result of the Veteran's service-connected disabilities to include the service connected right knee disability.  

As to the Veteran's testimony and arguments that her left knee symptoms were present at the same time as her right knee injury during active service and have been present continuously since then to the present, the Board notes that the evidence does not corroborate these assertions.  Service treatment records from her active service and available service treatment records from her reserve service document treatment for the right knee only.  VA treatment records show a history of DJD in both knees in January 1998, but it is not until March 1998 that she filed a claim that could be construed as including the left knee.  This is many years following her discharge from active service in 1988, and eleven months following the first, February 1997, anniversary year of reserve duty in which no active duty points were accrued.  

To the extent that the Veteran contends that she has had a left knee disability continuously since service, supporting medical evidence is required to establish service connection based on a continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is thus lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

To the extent that the Veteran believes that she has a left knee disability that is the result of active service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge (i.e., experiencing a left knee injury or observing left knee pain and other symptoms).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, it is noted that service personnel records show the Veteran attended two years of nursing school and two months of emergency medical technical training.  However, the record does not show, and the Veteran has neither argued nor has she presented any relevant medical qualifications to support a finding they she has the competent medical expertise to render an opinion as to the etiology of her left knee disability.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Accordingly, in the absence of competent medical evidence that the diagnosed left knee disability had its onset within a year following discharge from a period of active service of 90 days, or that it is the result of injury or disease during active service, injury during inactive service, or is any way related to the Veteran's service-connected disabilities to include the service-connected right knee disability, the preponderance of the evidence is against service connection for a left knee disability on any basis.  38 C.F.R. § 3.303.

III.  Increased Evaluation

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2011); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

The Veteran seeks entitlement to increased ratings for her service-connected right knee disability, arguing that it has worsened in severity.  

Service connection for a right knee disability was granted in an April 1989 rating decision.  A zero percent evaluation was assigned effective in February 1988.  The right knee disability was described as stress fracture, proximal tibia, right knee.  In an October 1989 rating decision, a 10 percent evaluation was assigned, effective in February 1988.  This evaluation has been confirmed and continued to the present.

The December 2005 VA examination shows complaints of persistent pain and flare-ups with prolonged walking and other strenuous activities, and aching pain with weather change.  The Veteran reported she was employed since discharge driving various vehicles, primarily a van, for a local limousine company.  The examiner referenced results of X-rays taken in September 2005 showing marginal osteophytes at the medial joint space with preserved joint spaces.  In addition, results of MRI taken in October 2005 (but reported in November 2005) were also noted, which showed quadriceps tendonosis, mild patellofemoral degenerative change, and multiple small cystic areas linearly following the course of the popliteal artery.  The examiner observed the Veteran to get in and out of the chair, and on and off the examining table with ease.  She walked with a normal gait.  Range of motion was measured at zero to 120 degrees with pain at the extreme range of motion.  Following repetitive use there was no increased limitation of motion due to pain, weakness, fatigability or incoordination.  There was tenderness of the quadriceps tendon insertion on the superior pole of the patella.  Ligaments were stable and intact.  There were no findings of effusion, positive McMurray's sign, or any other positive findings.  The diagnosis was stress fracture, proximal tibia, healed and retropatellar pain and degenerative joint disease of the right knee.  The examiner stated he did not review the claims file.  

The  January 2008 VA examination shows complaints of chronic pain and swelling in the knee that was worse with activity or weather changes, giving way, instability, stiffness, weakness and effusion.  No subluxation was reported, but the Veteran stated her right knee locked several times per year.  Flare-ups occurred every one to two months lasting one to two days and limited motion or other functional capacity by 75 percent.  The Veteran reported she could stand for 15 to 30 minutes and could walk a quarter mile.  Course since onset was described as progressively worse and intermittent with remissions.  She reported treatment with nonsteroidal anti-inflammatory medication, and that she used a cane intermittently for walking and a brace.  She reported she was unemployed.  The examiner observed the Veteran to walk with an antalgic gain and to manifest crepitus, painful movement, and guarding.  Range of motion was measured at zero to 110 degrees with pain beginning at 45 degrees.  Additional limitation of motion was not present on repetitive use.  No new clinical tests were accomplished.  The examiner diagnosed stress fracture of the proximal tibia and DJD.  No effects on employment were noted, as the Veteran was not employed, but the examiner noted that the right knee disability had negative impacts on the Veteran's daily activities living in that exercise, sports, recreation were prevented and chores, shopping, traveling, bathing, dressing, toileting, and grooming were moderately impaired.  

As noted above, these examinations were found to be inadequate and, in October 2009, the Board remanded this claim for additional VA examination to assess the current level of disability attributed to the service-connected right knee disability.  The Veteran failed to report for the scheduled VA examination in January 2010.  As mentioned previously, the Veteran has not presented good cause for her failure to report for the scheduled examination and, moreover, stated she did not wish to report for further clinical testing.  Her failure to report for VA examination denied VA crucial evidence that could have support her claim.  The claim will therefore be decided on the evidence of record.  See 38 C.F.R. § 3.655.

VA treatment records have been obtained from 2004 through 2010.  These records show complaints of and treatment for such symptoms as right knee pain, swelling, and decreased strength, including with physical therapy, exercises and Lortab and ibuprofen for pain.  An entry dated in April 2006 reflects that there were no good surgery options at that time, and the Veteran was not interested in surgery.  However, Corticosteroid injections were offered.  Conservative treatment was to be continued.  These records also show she wears hinged knee braces on both knees.

The 10 percent evaluation currently assigned the service-connected residuals of right proximal tibia fracture with DJD is for recurrent subluxation or lateral instability that is mild in severity under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See 38 C.F.R. § 4.27 (2011).  A higher, 20 percent, evaluation contemplates recurrent subluxation that is moderate.  A 30 percent evaluation is afforded for severe recurrent subluxation. 

Words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).

In the present case, however, the required manifestations are not present in the record before the Board.  As above noted, the record documents treatment for symptoms of pain, swelling and weakness.  And the Veteran wears a hinged brace.  It is noted that the Veteran stated in her November 2005 claim that she had experienced three falls over the past six months and, in her January 2008 VA examination that she experienced episodes of locking.  In addition, the Veteran testified in August 2009 that her right knee is not stable.  But she also testified that the brace keep her from falling and that while she does get wobbly and requires support, she has not fallen.  Moreover, VA examination in December 2005 found the ligaments to be stable and intact.  During the January 2008 VA examination, the Veteran reported no episodes of subluxation, and the examiner made objective physical findings of no instability.

The Veteran failed to report for VA examination in January 2010 which could have provided evidence to support her contentions.  

Absent findings of instability that reflect severity that is more than mild, an evaluation greater than 10 percent under Diagnostic Code 5257 cannot be warranted.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  More specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 14, 1998).  Therefore, a Veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the Board notes that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Diagnostic Code 5060 and 5061 contemplate limitation of the knee joint.  Under Diagnostic Code 5060, limitation of flexion at 45 degrees warrants a 10 percent evaluation; at 30 degrees, a 20 percent evaluation; and at 15 degrees or less, a 30 percent evaluation.  Under Diagnostic code 5061, limitation of extension at 10 degrees warrants a 10 percent evaluation; at 15 degrees, a 20 percent evaluation; at 20 degrees, a 30 percent evaluation; at 30 degrees, a 40 percent evaluation; and at 45 degrees or more a 50 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5060, 5061 (2011).

A veteran may receive separate ratings for limitations in both flexion and extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

The Veteran in this case does have clinical findings of DJD in the right knee.  The Veteran reports, and the evidence shows, consistent complaints and findings of painful motion.  The January 2008 VA examination report shows range of right knee joint motion measured at zero to 45 degrees.  This meets the criteria for a 10 percent evaluation under Diagnostic Code 5060.  A higher evaluation is not warranted under Diagnostic Code 5060 or a separate compensable evaluation under Diagnostic Code 5061 is not warranted, because limitation of flexion at less than 45 degrees was not demonstrated, and limitation of extension motion to greater than zero degrees is not demonstrated.  In addition, additional limitation of motion on repetitive motion was not found in either the December 2005 or January 2008 VA examination.

Again, the Veteran failed to report for VA examination in January 2010 which could have provided evidence to support her contentions.  

Thus, a separate, 10 percent, evaluation is warranted under Diagnostic Code 5060 for limitation of flexion motion.  However, absent findings of limitation of flexion motion less than 45 degrees, or of limitation of extension motion greater than zero degrees, an greater than 10 percent under Diagnostic Code 5060 and a separate compensable evaluation under Diagnostic Code 5061 cannot be warranted.

Separate compensable evaluations are also afforded under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 for ankylosis, dislocated semilunar cartilage, disability caused by cartilage removal, malunion or nonunion of the tibia and fibula, or genu recurvatum.  However, the evidence does not show that the required manifestations are present in the right knee joint.  Thus, these diagnostic codes do not apply in this case.  

Again, the Veteran failed to report for VA examination in January 2010 which could have provided evidence to support her contentions.  Absent evidence of ankylosis, dislocated semilunar cartilage, disability caused by cartilage removal, malunion or nonunion of the tibia and fibula, or genu recurvatum in the right knee joint, separate compensable evaluations under the respective diagnostic codes cannot be warranted.

In evaluating the Veteran's claims for a higher evaluation for her service-connected right knee disability, the Board has addressed the provisions of 38 C.F.R. § 4.40 and 4.45 (2010), as discussed in the analysis above.  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain, painful motion, weakness, and stiffness.  In addition, the Board has awarded a separate, 10 percent, evaluation for limitation of flexion based on painful motion.  Findings of instability greater than mild were simply not shown by the evidence.  Accordingly, the Board finds that the evidence does not show a limitation of motion that more nearly approximates a higher rating based that those assigned upon limitation of motion even with consideration of the DeLuca factors.

In summary, the evidence supports the grant of a 10 percent for limitation of flexion under Diagnostic Code 5060.  However, there is no evidence upon which to base an evaluation greater than 10 percent under Diagnostic Code 5060 or for an evaluation greater than 10 percent for lateral instability or recurrent subluxation in the right knee joint under Diagnostic Code 5267.  There is also no evidence upon which to base a separate, compensable evaluation for limitation of extension, ankylosis, dislocated semilunar cartilage, disability caused by cartilage removal, malunion or nonunion of the tibia and fibula, or genu recurvatum under Diagnostic Codes 5261, 5256, 5258, 5259, 5262, and 5263.  Thus the preponderance of the evidence is against the assignment of an evaluation greater than 10 percent under Diagnostic Code 5060, an evaluation greater than 10 percent under Diagnostic Code 5267, or a separate, compensable evaluation under Diagnostic Codes 5261, 5256, 5258, 5259, 5262, and 5263.  

In reaching these conclusions, the Board observes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the VA examinations discussed above, the Board has carefully considered the lay evidence offered by the Veteran and her representative, including her testimony before the undersigned Acting Veterans Law Judge.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.   Barr, supra; see also Washington, supra.  The Veteran is competent to say she experiences pain, swelling, giving way, instability, stiffness, weakness and effusion.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Davidson, supra; Jandreau, supra.  Moreover, it is noted that service personnel records show the Veteran attended two years of nursing school and two months of emergency medical technical training.  However, the record does not show, and the Veteran has neither argued nor presented any medical qualifications demonstrating that she is competent to render an opinion as to the extent of her right knee disability.   See Espiritu, supra.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected right knee disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The January 2008 VA examination noted that she is prevented from doing certain activities of daily living and that others are moderately impaired due to her service-connected right knee disability.  In addition, the Veteran reported she was unemployed.  However, the Veteran testified that she is no longer as the result of her back, for which she receives SSA disability benefits.  The Board further notes that the impact of such symptomatology on the Veteran's activities of daily living is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran has required frequent hospitalization for the right knee disability.

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


Rice Consideration

In denying the Veteran's claims for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that she is unemployable because of her service-connected right knee disability.  On the contrary, the Veteran testified that she is unemployable because of her back disability.  SSA records concur, showing that she has been found unemployable due to a primary diagnosis of discogenic back disorder and a secondary diagnosis of affective or mood disorder.  There is no other evidence that the Veteran's employability is impacted by her service connected right knee disability.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

Service connection for a left knee disability, to include DJD, is denied.

An evaluation greater than 10 percent for instability as the result of residuals, stress fracture of right proximal tibia, right knee is denied. 

A 10 percent evaluation, and no greater, for limitation of right knee flexion motion is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


